Case 15-33896-KRH          Doc 4186    Filed 01/10/19 Entered 01/10/19 15:31:02        Desc Main
                                      Document     Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

 In re:
                                                           Chapter 11
 Alpha Natural Resources, Inc., et al.,                    Case No. 15-33896-KRH
                                                           (Jointly Administered)
                Debtors.

                                             ORDER

          The Court hereby schedules a status conference in this case to be held on Tuesday,

 January 15, 2019 at 11:00 a.m. in Courtroom 5000, U.S. Courthouse, 701 East Broad

 Street, Richmond, Virginia 23219 pursuant to 11 U.S.C. § 101(d)(1).

          It is further ORDERED that counsel for the Reorganized Debtors, Mar-Bow Value

 Partners, LLC, McKinsey Recovery and Transformation Services U.S., LLC, and the Office of

 the United States Trustee shall appear at the above-scheduled status conference, provided,

 however, that any party wishing to appear telephonically may do so via Court-Solutions.

 Dated:     January 10, 2019                       /s/ Kevin R. Huennekens
                                              UNITED STATES BANKRUPTCY JUDGE


                                Entered on Docket: 1/10/19
